Exhibit 23.1 HARRIS & GILLESPIE CPAS, PLLC CERTIFIED PUBLIC ACCOUNTANT 3, SUITE 202 SEATTLE, WA98103 REGISTERED AUDITOR'S CONSENT Harris & Gillespie CPAs, PLLC, of 3901 Stone Way North, Suite #202, Seattle, WA. 98103, do hereby consent to the use of our reports dated February 19th, 2015 on the financial statements of Illumitry Corp. as of December 31, 2014 to be included in and made part of any filing to be filed with the U.S. Securities and Exchange Commission. We also consent to your use of our name as an expert in the appropriate sections of those filings. Dated this 19th day of May, 2015. /s/ HARRIS & GILLESPIE CPAS, PLLC HARRIS & GILLESPIE CPAS, PLLC Certified Public Accountant’s
